Case: 11-60696     Document: 00511890964         Page: 1     Date Filed: 06/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 19, 2012
                                     No. 11-60696
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROBERT A. DAVIS, III, also known as Robert Arthur Davis, III, also known as
Robert A. Davis, also known as Robert Davis, also known as Robert Lee Davis,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 4:11-CR-7-1


Before DAVIS, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Robert A. Davis, III, pleaded guilty, pursuant to a conditional guilty plea,
to failure to register as a convicted sex offender in violation of the Sex Offender
Registration and Notification Act (SORNA), 18 U.S.C. § 2250(a), reserving his
right to appeal the challenges to SORNA made in his motion to dismiss the
indictment. The district court sentenced Davis to 37 months in prison to be
followed by a life term of supervised release.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60696   Document: 00511890964     Page: 2   Date Filed: 06/19/2012

                                 No. 11-60696

      On appeal, Davis argues that (1) he was never advised of the registration
requirements of SORNA, as required by 42 U.S.C. §16917, in violation of the Due
Process Clause; (2) the retroactive application of SORNA violates the Ex Post
Facto Clause; (3) SORNA violates the Tenth Amendment by requiring state
officials to administer federal law; (4) Congress violated the non-delegation
doctrine by giving the Attorney General the power to decide whether SORNA
applied retroactively; (5) SORNA’s registration requirement violates the
Commerce Clause by making failure to register a federal crime; (6) regulations
issued by the Attorney General were given without notice and comment in
violation of the Administrative Procedures Act (APA); and (7) SORNA does not
apply to him because Mississippi has not yet adopted it.
      Davis’s complaints as to the notice and APA deficiencies, as well as his
reliance on the holding in Reynolds v. United States, 132 S. Ct. 975 (2012), are
unavailing as he traveled in interstate commerce after the final regulations were
issued, which were published with proper notice and comment rulemaking. See
73 Fed. Reg. 38031-01. His remaining claims are foreclosed by our opinion in
United States v. Johnson, 632 F.3d 912 (5th Cir.), cert. denied, 132 S. Ct. 135
(2011). Davis asks us to reconsider the rulings in Johnson, and alternatively,
he presents these issues to preserve them for further appellate review. This
panel may not reconsider the court’s precedent absent an overriding Supreme
Court decision, a change in statutory law, or en banc consideration. See United
States v. Zuniga-Salinas, 952 F.2d 876, 877 (5th Cir. 1992) (en banc).
Accordingly, the judgment of the district court is AFFIRMED.




                                       2